Citation Nr: 0418367	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In December 2002 the veteran presented 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge; a transcript of that hearing is of record.  This 
case was previously before the Board in August 2003 when it 
was remanded.  The requested development has been completed 
and the Board proceeds with its review of the appeal.  

When the case was previously before the Board, in August 
2003, the issues included entitlement to service connection 
for rheumatoid arthritis of the left knee.  While the case 
was in remand status, the RO granted service connection.  
There is no record that the veteran disagreed with any down-
stream issues flowing from that grant.  Therefore, there are 
no left knee issues currently before the Board.  

In his February 2004 statement the veteran raised the issue 
of entitlement to service connection for generalized 
(systemic) rheumatoid arthritis.  A review of the veteran's 
February 2004 statement also essentially indicates a claim 
for a total rating due to unemployability caused by service-
connected disability (TDIU).  These matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's right knee disability lacks 10 degrees of 
extension and has flexion that approximates 15 degrees; X-
rays have revealed right knee degenerative changes.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent (under Diagnostic Code 5261) for rheumatoid arthritis 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5261 (2003).

2.  The criteria for entitlement to a 30 percent rating 
(under Diagnostic Code 5260) for rheumatoid arthritis of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claim, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA examinations that have assessed the severity of the 
veteran's service-connected right knee disability.

In November 2003 the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  The Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A.

The Board observes that while the VCAA notice in this case 
was not provided to the veteran appellant prior to the 
initial AOJ adjudication denying the claim on appeal (see 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As noted, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, deciding the appeal at this time is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In March 1945 the RO granted service connection for the 
veteran's right knee disability.  The veteran's right knee 
disability was increased to 10 percent in January 2004, 
effective February 2, 1999, the date of the veteran's claim.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's right knee disability is rated under Diagnostic 
Codes 5002-5261.  The Rating Schedule provides that 
rheumatoid arthritis  (Diagnostic Code 5002) will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  Looking to the diagnostic criteria for 
limitation of motion of the knees, the Board first notes that 
normal flexion is to 140 degrees and normal extension is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 (for limitation of flexion of the leg) 
provides for a 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.

Diagnostic Code 5261 (for limitation of extension of the leg) 
provides for a 10 percent evaluation for extension limited to 
10 degrees.  A 20 percent evaluation requires extension 
limited to 15 degrees, and a 30 percent evaluation requires 
extension limited to 20 degrees.  Extension limited to 30 
degrees warrants a 40 percent evaluation, and extension 
limited to 45 degrees warrants a 50 percent evaluation.

Under Diagnostic Code 5257, moderate recurrent subluxation or 
lateral instability is rated at 20 percent, and a finding of 
severe recurrent subluxation or lateral instability is 
necessary for an award of 30 percent.

As for Diagnostic Code 5257, the Board notes that there have 
been no findings of lateral instability or subluxation, and 
Diagnostic Code 5257 is not for application in this case.  As 
such, there is no basis for separate ratings for arthritis 
and recurrent subluxation or lateral instability under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Upon consideration of Diagnostic Code 5261, the Board notes 
that the December 2003 VA examination indicated that the 
veteran's right knee lacked 10 degrees of extension.  While 
such a finding clearly supports the 10 percent currently 
assigned for the veteran's right knee under Diagnostic Code 
5261, the evidence of record (including the VA examinations 
dated in March 1999 and December 2003) does not show a 
finding of extension limited to 15 degrees, the amount 
necessary for a 20 percent rating under Diagnostic Code 5261.  
As such, a rating in excess of 10 percent under Diagnostic 
Code 5261 is not warranted.

As for Diagnostic Code 5260, on range of motion testing, 
during the December 2003 VA examination, pain had its onset 
at 60 degrees passive flexion and 90 degrees active flexion.  
Additionally, the examiner found diminished strength, lack of 
endurance, and definite function loss due to pain and 
weakness in the veteran's right knee.  While there have been 
no specific flare-ups noted, the examiner noted that the 
veteran's right knee motion is limited by pain, fatigue, 
weakness, and lack of endurance.  The doctor was of the 
opinion that the veteran was essentially unable to engage in 
any repetitive activities due to his knee disability.  
Considering the factors enumerated in 38 C.F.R. §§ 4.40, 
4.45, and 4.59, the doctor did not reduce these factors to 
additional degrees of lost motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the doctor's words clearly 
describe a severe limitation of motion which would warrant 
the maximum evaluation under this diagnostic code.  
Consequently, the Board finds that the evidence shows that 
the veteran essentially has right knee flexion limited to (or 
roughly approximating) 15 degrees.  38 C.F.R. § 4.7.  As 
such, the Board finds that in addition to a 10 percent rating 
under Diagnostic Code 5261, the evidence also shows that the 
veteran is entitled to a 30 percent rating for limitation of 
flexion under Diagnostic Code 5260.  

The Board is bound in its decisions by the precedent opinions 
of VA General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  
In VAOPGCPREC 23-97 (July 1, 1997) the General Counsel held 
that instability could be rated separately from limitation of 
motion, because the rating criteria were evaluating different 
manifestations.  This decision follows the principles 
established in that opinion by providing different ratings 
for different manifestations.  This decision avoids 
pyramiding (or compensating the same manifestations twice).  
Cf. 38 C.F.R. § 4.14 (2003).  

As for ratings in excess of 30 percent, the clinical evidence 
of record does not reveal the presence of a fracture of the 
surgical neck of the femur, ankylosis of the knee, or 
nonunion of the tibia and fibula with loose motion requiring 
a knee brace.  An evaluation of the veteran's service-
connected right knee disability under Diagnostic Codes 5255, 
5256, or 5262 is therefore not for application in this case.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule and, as discussed above, has 
resolved any doubt in the veteran's favor in finding 
entitlement to an increased 30 percent rating (under 
Diagnostic Code 5260) and no more than a 10 percent rating 
(under Diagnostic Code 5261) for the veteran's right knee 
disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's right knee disability, alone, has resulted 
in frequent hospitalizations or caused a marked interference 
in the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
(under Diagnostic Code 5261) for rheumatoid arthritis of the 
right knee is denied.

Entitlement to a 30 percent rating (under Diagnostic Code 
5260) for rheumatoid arthritis of the right knee is granted.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



